634 F.2d 487
PRODUCERS OIL COMPANY, an Oklahoma Corporation, Plaintiff-Appellant,v.Theodore GORE and Shirley K. Bernstein, Defendants-Appellees.
No. 77-1984.
United States Court of Appeals,Tenth Circuit.
Nov. 20, 1980.

Holliman, Langholz, Runnels & Dorwart, Rosenstein, Fist & Ringold, Tulsa, Okl., for plaintiff-appellant; Frederic Dorwart, J. Michael Medina, A. F. Ringold, Tulsa, Okl., of counsel.
Conner, Winters, Ballaine, Barry & McGowen by John S. Athens, J. Denny Moffett and Douglas L. Inhofe, Tulsa, Okl., for defendants-appellees.


1
Before HOLLOWAY and BARRETT, Circuit Judges and MILLER, Judge, Court of Customs and Patent Appeals.

JUDGMENT

2
This matter comes on for further consideration in light of the argument of counsel, the briefs and the record on appeal and the opinion of the Supreme Court of the State of Oklahoma on the questions certified to it in this cause.


3
Upon consideration whereof, it is ordered that the judgment of the United States District Court for the Eastern District of Oklahoma entered September 30, 1977, 437 F.Supp. 737, is vacated.  The captioned cause is remanded to that Court for further proceedings consistent with the opinion of the Supreme Court of the State of Oklahoma filed April 15, 1980, 610 P.2d 772.


4
The mandate shall issue forthwith.